DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, claim 18 recites “wherein there is a crystal interface and/or doping concentration interface between at least one pair of adjacent layers among the first source/drain layer, the channel layer and the second source/drain layer.” Claim 1, from which claim 18 depends, requires that a leakage suppression layer and/or an ON current enhancement layer is disposed between the first source/drain layer and the channel layer and between the channel layer and the second source/drain layer. Therefore, the language is unclear as to how an interface can exist between two structures when a third structure is in between the two structures. Appropriate change should be made to clarify the language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang et al. (US 2015/0200288) hereinafter “Zhang”.
Regarding claim 1, Fig. 4 of Zhang teaches a semiconductor device, comprising: a substrate (Item 100); a first source/drain layer (Bottom portion of Item 112), a channel layer (Item 130) and a second source/drain layer (Upper portion of Item 140) stacked on the substrate (Item 100) in sequence, wherein the channel layer (Item 130) comprises a semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si (Paragraph 0071 where Item 130 comprises III-V semiconductor materials); a leakage suppression layer and/or an ON resistance enhancement layer (Upper portion of Item 112 and Lower Portion of Item 140; See Examiner’s Note below) disposed between the first source/drain layer (Bottom portion of Item 112) and the channel layer (Item 130) and between the channel layer (Item 130) and the second source/drain layer (Upper portion of Item 140) and a gate stack (Combination of Items 121 and 125) surrounding a periphery of the channel layer (Item 130), where the gate stack (Combination of Items 121 and 125) is self-aligned to the channel layer (Item 130), and an upper surface of the gate stack (Combination of Items 121 and 125) is self-aligned to a lower surface of the leakage suppression layer and/or the ON current enhancement layer (Lower portion of Item 140), a lower surface of the gate stack (Combination of Items 121 and 125) is self-aligned to an upper surface of the leakage suppression layer and/or the ON current enhancement layer (Upper portion of Item 112).
Examiner’s Note: The Examiner notes that the Applicant’s specification states that the use of a material other than Si, such as III-V material, is sufficient to increase ON current. Therefore, the III-V material of Items 140 and 112 (Paragraph 0071 where Items 140 and 112 are a III-V material) constitutes a material that would enhance ON current. Further, while Items 140 and 112 are identified as source/drain regions, one interpretation is that a portion of each layer is the source/drain region while other portions are the ON resistance enhancement layer(s). This is consistent with the Applicant’s disclosure where the layers of the source/drain and ON resistance enhancement layer may be the same material.    
Regarding claim 3, Fig. 4 of Zhang further teaches wherein for an n-type device, the first source/drain layer (Lower portion of Item 112) and the second source/drain layer (Upper portion of Item 140) each comprise InAs (Paragraph 0065) and the channel layer (Item 130) comprises InGaAs (Paragraph 0065) 7Attorney Docket No. 5006.0052WU wherein the first source/drain layer (Lower portion of Item 112) and the second source/drain layer (Upper portion of Item 140) are doped differently (Paragraph 0053) and have a different ratio of III-V elements (Paragraph 0065 where a gallium concentration of the channel becomes lower progressively or stepwise from R2 to R1) from the channel layer (Item 130).
Regarding claim 7, Fig. 4 of Zhang further teaches wherein one of the first source/drain layer (Lower portion of Item 112) and the second source/drain layer (Upper portion of Item 140) constitutes a tunneling junction together with the channel layer (Item 130).
Regarding claim 15, Zhang further teaches wherein the first source/drain layer (Lower portion of Item 112) is a semiconductor layer epitaxially grown (Paragraph 0082) on the substrate (Item 100), the channel layer (Item 130) is a semiconductor layer epitaxially grown (Paragraph 0086) on the first source/drain layer (Lower portion of Item 112), and the second source/drain layer (Upper portion of Item 140) is a semiconductor layer epitaxially grown (Paragraph 0088) on the channel layer (Item 130).
Examiner’s Note: The Examiner notes that the language of this claim constitutes product by process and does not require that any of the layers are epitaxially grown. However, Zhang does teach the limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1, 2, 4, 5, 9-12, 16, 17 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2017/0170196) hereinafter “Anderson” in view of Cantoro et al. (US 2017/0345927) hereinafter “Cantoro”.
Regarding claim 1, Fig. 24 of Anderson teaches a semiconductor device, comprising: a substrate (Item 204); a first source/drain layer (Bottom portion of Item 2108), a channel layer (Item 208) and a second source/drain layer (Item 1920) stacked on the substrate (Item 204) in sequence, wherein the channel layer (Item 208) comprises a semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si (Paragraph 0048 where Item 208 comprises Ge, III-V or II-VI semiconductor materials); a leakage suppression layer and/or an ON resistance enhancement layer (Item 2110 and Upper portion of Item 2108; See Picture 2 below; See Examiner’s Note below) disposed between the first source/drain layer (Bottom portion of Item 2108) and the channel layer (Item 208) and between the channel layer (Item 208) and the second source/drain layer (Item 1920) and a gate stack (Combination of Items 1322 and 1332) surrounding a periphery of the channel layer (Item 208).
Anderson does not teach where the gate stack is self-aligned to the channel layer, and an upper surface of the gate stack is self-aligned to a lower surface of the leakage suppression layer and/or the ON current enhancement layer, a lower surface of the gate stack is self-aligned to an upper surface of the leakage suppression layer and/or the ON current enhancement layer.
Fig. 3 of Cantoro teaches a VFET where a channel layer (Item 122) has its periphery recessed inwards with respect to that of a first source/drain layer (Item 126) and a second source/drain layer (Item 126), and the gate stack (Combination of Items 134 and GE) is embedded into a recess of the periphery of the channel layer (Item 122) with respect to that of the first source/drain layer (Items 126) and the second source/drain layer (Item 126) to be self- aligned to the channel layer (Item 122).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel recessed relative to the leakage suppression layers such that the gate stack be self-aligned to the channel layer, and an upper surface of the gate stack is self-aligned to a lower surface of the leakage suppression layer and/or the ON current enhancement layer, a lower surface of the gate stack is self-aligned to an upper surface of the leakage suppression layer and/or the ON current enhancement layer because the space formed by the channel recess is limited by the structures on either side of the channel (Cantoro Paragraph 0126) which places the gate stack in a space limited by the leakage suppression and/or the ON current enhancement layer resulting in a more precise placement of the gate stack with respect to the channel (Cantoro Paragraphs 0103-0107).  
Examiner’s Note: The Examiner notes that the Applicant’s specification states that the use of a material other than Si, such as III-V material, is sufficient to increase ON current. Therefore, the III-V material of Item 2110 and 2108 (Paragraph 0048 where Item 208 is a III-V material and Fig. 20 where Item 208 is the base material for Items 2110 and Upper portion of Item 2108) constitutes a material that would enhance ON current. Further, while Items 2110 and 2108 are identified as source/drain regions, one interpretation is that a portion of each layer is the source/drain region while other portions are the ON resistance enhancement layer(s). This is consistent with the Applicant’s disclosure where the layers of the source/drain and ON resistance enhancement layer may be the same material.    

    PNG
    media_image1.png
    385
    254
    media_image1.png
    Greyscale

Picture 2 (Labeled version of a portion of Anderson Fig. 24)
Regarding claim 2, Fig. 24 of Anderson further teaches wherein for a p-type device, the channel layer (Item 208) comprises a group IV material system or a group III-V compound semiconductor material; or for an n-type device, the channel layer (Item 208) comprises a group IV material system or a group III-V compound semiconductor material (Paragraph 0048).
Regarding claim 4, Fig. 24 of Anderson further teaches wherein the first source/drain layer (Lower portion of Item 2108) and the second source/drain layer (Item 1920) have the same conductivity type of doping, so that the semiconductor device constitutes a vertical field effect transistor (Paragraph 0039).
Regarding claim 9, Fig. 24 of Anderson further teaches a dielectric spacer (Items 1340, 1342) disposed at opposite ends of the leakage suppression layer or the on current enhancement layer (See Picture 2 above).
Regarding claim 10, Anderson further teaches where the dielectric spacer (Items 1340 and 1342) comprises a low K dielectric or gas (Paragraph 0068), and wherein the low K dielectric is a dielectric material that has a dielectric constant lower than a high K dielectric.
Regarding claim 11, Anderson further teaches where the low k dielectric comprises an oxide (Paragraph 0068 where the material is silicon oxide).
Regarding claim 12, Anderson further teaches where the leakage suppression layer or the ON current enhancement layer (See Picture 2 above) comprises SiGe (Paragraph 0048 where Item 208 comprises SiGe and Fig. 20 where Item 208 is the base material for Items 2110 and 2108).
Regarding claim 16, the combination of Anderson and Cantoro teaches all of the elements of the claimed invention as stated above.
Anderson further teaches where the channel layer (Item 208) has its periphery recessed inwards (See Examiner’s Note below) with respect to that of the first source/drain layer (Lower portion of Item 2108) and the second source/drain layer (Item 1920), and the gate stack (Combination of Items 1320 and 1330) is embedded into a recess of the periphery of the channel layer (Item 208) with respect to that of the first source/drain layer and the second source/drain layer (See Examiner’s Note below).
Anderson does not teach where the gate stack is embedded into a recess of the periphery of the channel layer with respect to that of the first source/drain layer and the second source/drain layer to be self- aligned to the channel layer.
Fig. 3 of Cantoro teaches a VFET where a channel layer (Item 122) has its periphery recessed inwards with respect to that of a first source/drain layer (Item 126) and a second source/drain layer (Item 126), and the gate stack (Combination of Items 134 and GE) is embedded into a recess of the periphery of the channel layer (Item 122) with respect to that of the first source/drain layer (Items 126) and the second source/drain layer (Item 126) to be self- aligned to the channel layer (Item 122).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate stack of Anderson be embedded into a recess of the periphery of the channel layer with respect to that of the first source/drain layer and the second source/drain layer to be self- aligned to the channel layer because the space formed by the channel recess is limited by the first and second source/drain layers (Cantoro Paragraph 0126) which places the gate stack in a space limited by the first and second source/drain layers resulting in a more precise placement of the gate stack with respect to the channel (Cantoro Paragraphs 0103-0107).  
Examiner’s Note: The Examiner notes that the claim language “channel layer has its periphery recessed inwards with respect to that of the first source/drain layer and the second source/drain layer” does not require that the channel layer is recessed with respect to the entirety of the first and second source/drain layers. Therefore, the channel layer being recessed to outermost portions of the first and second source/drain layers in Anderson satisfies that portion of the claim language. 
Regarding claim 17, Anderson further teaches where there is a doping concentration interface (See Examiner’s Note below) between a pair of adjacent layers comprising the first source/drain layer (Bottom Portion of Item 2108) and the leakage suppression or the ON current enhancement layer (Upper portion of Item 2108; See Picture 2 above) and the second source/drain layer (Item 1920) and the leakage suppression or the ON current enhancement layer (Item 2110;See Picture 2 above). 
Examiner’s Note: The Examiner notes that the regions 2108 and 2110 are formed by diffusion (Paragraph 0077). Thus, some sort of gradient will exist in the layers which will result in a doping concentration interface. Should the Applicant wish to distinguish their invention from the this teaching the Examiner recommends the Applicant claim the nature of the interface as long as it is supported by the Applicant’s originally filed specification. 
Regarding claim 32, Anderson teaches an electronic device comprising an integrated circuit (Where both n and p type transistors are present) and while Anderson alone does not teach where the electronic device comprises the semiconductor device of claim 1, the combination of Anderson and Cantoro teaches the semiconductor device (See rejection of claim 1 above; For brevity the entirety of claim 1 will not be repeated here).
Regarding claim 1, looking at a different aspect of Fig. 24, Fig. 24 of Anderson teaches a semiconductor device, comprising: a substrate (Item 204); a first source/drain layer (Bottom portion of Item 2112), a channel layer (Item 208) and a second source/drain layer (Item 2020) stacked on the substrate (Item 204) in sequence, wherein the channel layer (Item 208) comprises a semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si (Paragraph 0048 where Item 208 comprises Ge, III-V or II-VI semiconductor materials); a leakage suppression layer and/or an ON resistance enhancement layer (Item 2114 and Upper portion of Item 2112; See Examiner’s Note below) disposed between the first source/drain layer (Bottom portion of Item 2112) and the channel layer (Item 208) and between the channel layer (Item 208) and the second source/drain layer (Item 2020) and a gate stack (Combination of Items 1026 and 1036) surrounding a periphery of the channel layer (Item 208).
Anderson does not teach where the gate stack is self-aligned to the channel layer, and an upper surface of the gate stack is self-aligned to a lower surface of the leakage suppression layer and/or the ON current enhancement layer, a lower surface of the gate stack is self-aligned to an upper surface of the leakage suppression layer and/or the ON current enhancement layer.
Fig. 3 of Cantoro teaches a VFET where a channel layer (Item 122) has its periphery recessed inwards with respect to that of a first source/drain layer (Item 126) and a second source/drain layer (Item 126), and the gate stack (Combination of Items 134 and GE) is embedded into a recess of the periphery of the channel layer (Item 122) with respect to that of the first source/drain layer (Items 126) and the second source/drain layer (Item 126) to be self- aligned to the channel layer (Item 122).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel recessed relative to the leakage suppression layers such that the gate stack be self-aligned to the channel layer, and an upper surface of the gate stack is self-aligned to a lower surface of the leakage suppression layer and/or the ON current enhancement layer, a lower surface of the gate stack is self-aligned to an upper surface of the leakage suppression layer and/or the ON current enhancement layer because the space formed by the channel recess is limited by the structures on either side of the channel (Cantoro Paragraph 0126) which places the gate stack in a space limited by the leakage suppression and/or the ON current enhancement layer resulting in a more precise placement of the gate stack with respect to the channel (Cantoro Paragraphs 0103-0107).  
Examiner’s Note: The Examiner notes that the Applicant’s specification states that the use of a material other than Si, such as III-V material, is sufficient to increase ON current. Therefore, the III-V material of Item 2110 and 2108 (Paragraph 0048 where Item 208 is a III-V material and Fig. 20 where Item 208 is the base material for Items 2110 and Upper portion of Item 2108) constitutes a material that would enhance ON current. Further, while Items 2110 and 2108 are identified as source/drain regions, one interpretation is that a portion of each layer is the source/drain region while other portions are the ON resistance enhancement layer(s). This is consistent with the Applicant’s disclosure where the layers of the source/drain and ON resistance enhancement layer may be the same material.    
Regarding claim 2, Fig. 24 of Anderson further teaches wherein for a p-type device, the channel layer (Item 208) comprises a group IV material system or a group III-V compound semiconductor material; or for an n-type device, the channel layer (Item 208) comprises a group IV material system or a group III-V compound semiconductor material (Paragraph 0048).
Regarding claim 5, Fig. 24 of Anderson further teaches wherein the first source/drain layer (Bottom portion of Item 2112) and the second source/drain layer (Item 2020) have different conductivity types of doping, so that the semiconductor device constitutes a vertical tunneling field effect transistor (Paragraph 0040).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2017/0170196) hereinafter “Anderson” in view of Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” and in further view of Iacopi et al. (US 2010/0327319) hereinafter “Iacopi”.
Regarding claim 8, the combination of Anderson and Cantoro teaches all of the elements of the claimed invention as stated above except where the leakage suppression layer has a band gap greater than that of at least one of overlying or underlying layers contiguous thereto, or the ON current enhancement layer has a band gap less than that of at least one of overlying or underlying contiguous thereto.
Iacopi teaches where a material having a lower band gap is present between a channel and a source/drain region (0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ON current enhancement layer have a band gap less than that of at least one of the overlying or underlying contiguous layer because the difference in band gap is known to increase the on current of a FET (Iacopi Paragraph 0006).
Claims 19, 21-23, 27, 28, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2016/0064541) hereinafter “Diaz” in view of Anderson et al. (US 2017/0170196) hereinafter “Anderson” and in further view of Cantoro et al. (US 2017/0345927) hereinafter “Cantoro”.
Regarding claim 19, Figs. 2 and 5A-5Q of Diaz teaches a method of manufacturing a semiconductor device, comprising: epitaxially growing (Paragraph 0035) a first source/drain layer (Lower portion of Item S1) on a substrate (Paragraph 0013 where the substrate is not shown); epitaxially growing (Paragraph 0035) a channel layer (Item C1) on the first source/drain layer (Lower portion of Item S1); epitaxially growing a second source/drain layer (Upper portion of Item D1) on the channel layer (Item C1); defining an active region (Fig. 5B) for the semiconductor device in the first source/drain layer (Lower portion of Item S1), the channel layer (Item C1), and the second source/drain layer (Upper portion of Item D1); and forming a gate stack (Combination of Items 150 and G1) around a periphery of the channel layer (Item C1), 
Diaz does not explicitly teach where the channel layer comprises a semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si.
Anderson teaches where the channel layer (Item 208) comprises a crystalline semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si (Paragraph 0048 where Item 208 comprises Ge III-V or II-VI semiconductor materials).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel layer comprise a semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si because SiGe or III-V materials are known in the art as being effective materials for a channel of a VFET (Anderson Paragraph 0048) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Diaz does not teach where the first and second source/drain layers comprise III-V material. 
Anderson teaches where the a first source/drain layer (Item 2108) and the second source/drain layer (Item 1920) comprise a III-V (Paragraph 0071 where III-V semiconductor materials are used).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second source/drain layers comprise a III-V semiconductor material because SiGe or III-V materials are known in the art as being effective materials for a source/drain of a VFET (Anderson Paragraph 0071) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
While Diaz does not teach where the method further comprises: epitaxially growing a leakage suppression layer and/or an ON current enhancement layer between the first source/drain layer and the channel layer and/or between the channel layer and the second source/drain layer, when the material taught by Anderson, as stated above, is used as the first and second source/drain layers in Diaz, the combination of Diaz and Anderson will teach where the method further comprises: epitaxially growing a leakage suppression layer and/or an ON current enhancement layer (See Examiner’s Note below) between the first source/drain layer and the channel layer and between the channel layer and the second source/drain layer (See Picture 3 below).
Examiner’s Note: The Examiner notes that the Applicant’s specification states that the use of a material other than Si, such as III-V material, is sufficient to increase ON current. Therefore, the III-V material taught by Anderson constitutes a material that would enhance ON current. Further, while Item C1 of Diaz is identified as the channel, one interpretation is that one portion of the layer is the channel while other portions are the ON resistance enhancement layer(s) (See Picture 3 below). This is consistent with the Applicant’s disclosure where the layers of the channel and ON resistance enhancement layer may be the same material.    
Anderson does not teach where the gate stack is self-aligned to the channel layer, and an upper surface of the gate stack is self-aligned to a lower surface of the leakage suppression layer and/or the ON current enhancement layer, a lower surface of the gate stack is self-aligned to an upper surface of the leakage suppression layer and/or the ON current enhancement layer.
Fig. 3 of Cantoro teaches a VFET where a channel layer (Item 122) has its periphery recessed inwards with respect to that of a first source/drain layer (Item 126) and a second source/drain layer (Item 126), and the gate stack (Combination of Items 134 and GE) is embedded into a recess of the periphery of the channel layer (Item 122) with respect to that of the first source/drain layer (Items 126) and the second source/drain layer (Item 126) to be self- aligned to the channel layer (Item 122).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel recessed relative to the leakage suppression layers such that the gate stack be self-aligned to the channel layer, and an upper surface of the gate stack is self-aligned to a lower surface of the leakage suppression layer and/or the ON current enhancement layer, a lower surface of the gate stack is self-aligned to an upper surface of the leakage suppression layer and/or the ON current enhancement layer because the space formed by the channel recess is limited by the structures on either side of the channel (Cantoro Paragraph 0126) which places the gate stack in a space limited by the leakage suppression and/or the ON current enhancement layer resulting in a more precise placement of the gate stack with respect to the channel (Cantoro Paragraphs 0103-0107).  

    PNG
    media_image2.png
    501
    196
    media_image2.png
    Greyscale

Picture 3 (Labeled version of Diaz Fig. 4)
Regarding claim 21, Fig. 2 of Diaz further teaches where the defining of the active region further comprises: recessing (Fig. 2) a periphery of the channel layer (Item C1) inwards with respect to that of the first source/drain layer (Lower portion of Item S1) and the second source/drain layer (Upper portion of Item D1).
Regarding claim 22, Fig. 5B of Diaz further teaches selectively etching the second source/drain layer (Upper portion of Item D1), the channel layer (Item C1), and the first source/drain layer (Lower portion of Item S1) in sequence; and further selectively etching the channel layer (Item C1), so that the channel layer (Item C1) is recessed (Fig. 2) with respect to the periphery of the first source/drain layer (Lower portion of Item S1) and the second source/drain layer (Upper portion of Item D1).
Regarding claim 23, Fig. 2 of Diaz further teaches where the defined active region has a pillar shape, and the etched first source/drain layer (Lower Item S1) has a pillar-shaped upper portion and a lower portion extending beyond a periphery of the pillar-shaped upper portion.
Regarding claim 27, Diaz further teaches doping (Paragraphs 0013 and 0014) the first source/drain layer (Lower portion of Item S1) and the second source/drain layer (Upper portion of Item D1) to form source/drain regions (Items S1 and D1) in the first source/drain layer (Lower portion of Item S1) and the second source/drain layer (Upper portion of Item D1).
Regarding claim 28, Diaz further teaches where the doping of the first source/drain layer (Lower portion of Item S1) and the second source/drain layer (Upper portion of Item D1) comprises doping the first source/drain layer and the second source/drain layer into the same conductivity (Paragraphs 0013 and 0014 where both are doped n-type).
Regarding claim 33, the combination of Anderson and Cantoro teaches all of the elements of the claimed invention as stated above except where the electronic device further comprises a display operatively coupled to the IC and a wireless transceiver operatively coupled to the IC.
Cantoro teaches a device comprising a display operatively coupled to an IC (Paragraph 0145) and a wireless transceiver (Paragraph 0146) operatively coupled to an IC.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device further comprise a display operatively coupled to the IC and a wireless transceiver operatively coupled to the IC because an integrated circuit is known to be incorporated in a device that includes a display and wireless transceiver (Cantoro Paragraphs 0145 and 0146).   
Regarding claim 34, the combination of Anderson and Cantoro teaches all of the elements of the claimed invention as stated above except where the electronic device comprises a smart phone, a computer, a tablet computer, an artificial intelligence device, a wearable device or a mobile power supply.
Cantoro further teaches where the electronic device comprises a computer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device comprise a computer because a computer is known to utilize VFET integrated circuits (Cantoro Paragraphs 0145 and 0146).   
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2016/0064541) hereinafter “Diaz” in view of Anderson et al. (US 2017/0170196) hereinafter “Anderson” and Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” and in further view of Tapily et al. (US 2018/0047832) hereinafter “Tapily”.
Regarding claim 25, the combination of Diaz, Anderson and Cantoro teaches all of the elements of the claimed invention as stated above except where the selective etching is atomic layer etching or digital etching.
Tapily teaches forming a recess (Item 410a) to a particular depth through an atomic layer etching.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the selective etching be atomic layer etching because atomic layer etching is known to have excellent selectivity of silicon to silicon germanium and opposite selectivity of silicon germanium to silicon and allows for control of the depth of a recess during the etching (Tapily Paragraph 0044). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2016/0064541) hereinafter “Diaz” in view of Anderson et al. (US 2017/0170196) hereinafter “Anderson” and Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” and in further view of Zhang (US 2016/0293739) hereinafter “Zhang2”.
Regarding claim 29, the combination of Diaz, Anderson and Cantoro teaches all of the elements of the claimed invention as stated above except where the doping comprises: performing the doping in-situ during the growing.
Zhang2 teaches where source and drain regions are doped in-situ (Paragraph 0008).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the doping comprise performing the doping in-situ during the growing because “(C) Use of known technique to improve similar devices (methods, or products) in the same way;” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;” supports a prima facie case of obviousness (MPEP 2143; See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2016/0064541) hereinafter “Diaz” in view of Anderson et al. (US 2017/0170196) hereinafter “Anderson” and Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” and in further view of Yang et al. (US 2016/0268256) hereinafter “Yang”.
Regarding claim 30, the combination of Diaz, Anderson and Cantoro teaches all of the elements of the claimed invention as stated above.
Diaz does not teach forming a sacrificial gate in a recess of the periphery of the channel layer with respect to that of the first source/drain layer and the second source/drain layer; and forming an isolation layer around the active region on the substrate, wherein the isolation layer has its top surface close to an interface between the channel layer and an underlying layer contiguous thereto.
Yang teaches forming a sacrificial gate (Item Dummy gate) on the periphery of a channel layer (Item 1968); and forming an isolation layer (Item 1812) around the active region on a substrate (Item 102), wherein the isolation layer (Item 1812) has its top surface close to (See Examiner’s Note below) an interface between the channel layer (Item 1968) and an underlying layer (Item 1964) contiguous thereto.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a sacrificial gate and form an isolation layer around the active region on the substrate, wherein the isolation layer has its top surface close to an interface between the channel layer and an underlying layer contiguous thereto because the isolation layer defines a bottom surface of the final gate structure and “(C) Use of known technique to improve similar devices (methods, or products) in the same way;” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;” supports a prima facie case of obviousness (MPEP 2143; See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
While Yang does not teach forming the sacrificial gate in a recess of the periphery of the channel layer with respect to that of the first source/drain layer and the second source/drain layer, when the teaching of forming the sacrificial gate on the periphery of the channel region is applied to Diaz the sacrificial gate will be present in the recess of the periphery of the channel layer with respect to that of the first source/drain layer and the second source/drain layer.
Examiner’s Note: The language of “close to” does not denote a specific distance from a structure and does not require that the surfaces of two structures are coplanar. 
Regarding claim 31, Diaz further teaches the forming of a gate stack comprises forming a gate dielectric layer (Item 150) and a gate conductor layer (Item GL2) on an isolation layer (Item 110) in sequence; and etching back (Fig. 5L) the gate conductor layer (Item GL2), so that a portion of the gate conductor layer (Item GL2) has its top surface at a level lower than that of a top surface of a channel layer (Item C2).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2017/0170196) hereinafter “Anderson” in view of Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” and in further view of Chen et al. (US 2016/0211368) hereinafter “Chen” as evidenced by https://en.wikipedia.org/wiki/Diamond_cubic hereinafter “Wikipedia1” (attached with the previous non final action dated 12/15/2021) and Verhulst et al. (US 2008/0067607) hereinafter “Verhulst”.
Regarding claim 1, the combination of Anderson and Cantoro teaches all of the elements of the claimed invention as stated above.
Anderson does not teach where the channel layer comprises a monocrystalline semiconductor material.
 Verhulst teaches where a VFET made of monocrystalline material (Abstract), and specifically where the channel material of the VFET is monocrystalline material (Paragraph 0013).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel layer comprise monocrystalline semiconductor material because it is known to result in a device that achieves higher on-currents (Verhulst Abstract).
Anderson does not teach where the monocrystalline semiconductor material has a same crystal structure as that of the first source/drain layer and the second source/drain layer.
Fig. 5 of Chen teaches a VFET where the first source/drain layer (Item 20) is GeSn (Paragraph 0013), the channel layer (Item 36) is Ge (Paragraph 0019) and the second source/drain layer (Item 44) is GeSn (Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the VFET structure comprise GeSn/Ge/GeSn because it yields a device that is able to maintain adequate performance under small scale (Chen Paragraph 0005) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
When GeSn is used as the material of the first and second source/drain layers and Ge is used as the material as the channel layer, the semiconductor material of the channel layer will have the same crystal structure as that of the first source/drain layer and the second source/drain layer (where Ge and GeSn have the same crystal structure; See Wikipedia1 attached).  
Allowable Subject Matter
Claims 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the  prior art of record does not teach, suggest or motivate one having ordinary skill in the art to selectively etch the leakage suppression layer or the ON current enhancement layer, so that the leakage suppression layer or the ON current enhancement layer is recessed inwards relative to the first and second source/drain layers and forming a dielectric spacer in a relative recess of the leakage suppression layer on the ON current enhancement layer.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 03/14/2022, with respect to the rejection(s) of claim(s) 1 and 19 under 35 USC 103 utilizing Andreson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Anderson.
Examiner’s Note: The Examiner notes that in the Applicant’s previous arguments dated 03/14/2022, the Applicant wrote with respect to arguing against the use of the Anderson reference “Moreover, the technical solution of Anderson forms a fin first, and then processes the fin to form source/drain regions, from which can be concluded that the technical solution of Anderson cannot apply to the self-alignment technology recited in amended claim 1.” The Examiner disagrees with this portion of the argument.  The channel could be recessed (per the combination with Cantoro) such that after the formation of the fin the gate stack is self-aligned the channel and other structures in the fin. Further, under the new interpretation of Andreson, the leakage suppression layer and/or ON current enhancement layer is no longer a part of the channel layer and thus the channel layer can be modified in a manner that would render self-alignment technology usable. Further, the use of “self-aligned” and therefore self-alignment technology in the claim is a product by process limitation as the claim is directed to a semiconductor device. However, as the Applicant also uses “self-aligned” in the context of “an upper surface of the gate stack is self-aligned to a lower surface of the leakage suppression layer and/or the ON current enhancement layer” in claim 1 the Examiner finds that the term self-aligned is effectively “aligned with”.  The Examiner suggests that the Applicant modify the language of claim 1 and 16 to reflect aligned with which would overcome any product by process interpretations.      
Applicant’s arguments, see Applicant’s REMARKS, filed 03/14/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 utilizing Zhang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Zhang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891